Citation Nr: 0807152	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-27 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C, claimed as 
secondary to treatment received for a service-connected 
duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1976 
to January 1979.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the veteran's claim.  

In January 2008, the veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.


FINDING OF FACT

A preponderance of the competent medical evidence supports 
the conclusion that the veteran's hepatitis C condition is 
not attributable to any medical treatment he received for his 
service-connected duodenal ulcer.


CONCLUSION OF LAW

Hepatitis C is not due to or proximately caused by medical 
treatment of the veteran's service-connected duodenal ulcer 
disability.  38 C.F.R. §3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is service connected for a duodenal ulcer.  
During the initial treatment of his ulcer in March 1979, at 
VA Medical Center (VAMC) San Antonio, the veteran received a 
blood transfusion.  The veteran contends that the blood 
products he received contained the hepatitis C virus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in a letter from the RO 
dated July 2003.  The veteran was informed that in order to 
established service connection secondary to a service-
connected disability, the evidence must include evidence of a 
claimed physical or mental condition and a relationship 
between the claimed condition and a service-connected 
condition.  See page 4.  The letter also informed the veteran 
of the typical kinds of evidence that could be used to 
support his claim, such as medical records, a statement from 
his doctor, his own statements and statements of others who 
could observe his symptoms.  This notice satisfies the 
obligation to inform a claimant of the evidence required to 
substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as she provided sufficient information to allow VA to 
obtain them.

An October 2003 letter informed the veteran that he 
could "submit any evidence and information" described 
in the July 2003 VCAA letter to support his claim.  
In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service (or a service-connected disability) and the claimed 
disability; (4) degree of disability; and (5) effective 
date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disability, are not in dispute.  The veteran's claim 
was denied because there was no evidence that the veteran's 
hepatitis C was due to or caused by treatment he received for 
his service-connected duodenal ulcer.  As noted above, the 
veteran has been informed of that crucial element.  Moreover, 
because the veteran's claim is being denied elements (4) and 
(5) remain moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records as well as VA medical 
records from several VA medical facilities.  The is no 
suggestion that there are any pertinent records which have 
not been associated with the veteran's VA claims folder.

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).   The veteran has been ably represented by his 
service organization, which submitted written argument on his 
behalf.  As was noted in the Introduction, the veteran and 
his representative presented evidence and testimony at a 
hearing at the RO before the undersigned VLJ in January 2008.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).


In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Analysis

Initial matter

The Board initially observes that the veteran has not 
contended that his hepatitis C is directly due to his 
military service.  Rather, he contends that a blood 
transfusion he received in March 1979, shortly after leaving 
service, in connection with treatment for his service-
connected duodenal ulcer condition caused hepatitis C.  The 
Board further observes that the RO has developed the claim 
exclusively as a secondary service connection claim.  In the 
absence of any contentions or evidence suggesting that the 
veteran's hepatitis C is directly due to his military 
service, the Board will do likewise.

Discussion

As stated above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  
See Wallin, supra.  The Board will address each element in 
turn.

With regard to element (1), current disability, the evidence 
shows that the veteran tested positive for hepatitis C in 
March 2001 which was confirmed by a liver biopsy in July 
2003.  Thus, element (1) is satisfied.

With regard to element (2), service-connected disability, the 
veteran was service connected for a duodenal ulcer in a 
November 1982 rating decision.  Thus, element (2) is 
satisfied.

The crux of this case is element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  

The veteran's VA claims folder was reviewed by a VA 
physician, who indicated in his November 2003 report that:

Diagnosis: Hepatitis C, less likely than not 
related to blood transfusion in 1979, more likely 
than not related to heroin and cocaine.

There is evidence of record that supports the November 2003 
medical examiner's conclusion and opinion.  The evidence 
includes a February 1996 VA psychological and medical 
assessment of the veteran during an in-patient drug 
treatment.  The examiner reported that the veteran "stated 
he did use IV [intravenous] cocaine for approximately a one-
year period of time."  A December 1999 VA medical examiner 
reported that the veteran stated he had "used heroin in the 
past."  

In contrast, the November 2003 examiner noted that the 
veteran denied any IV drug use, and no use of cocaine or 
heroin.  The examiner obviously discounted the veteran's 
self-service statements in light of the objectively reported 
medical history.  
The Board also finds that the veteran's recent denials of IV 
drug use and use of cocaine and heroin are not credible.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

Although self-serving statements are to be expected in 
connection with claims, and such statements are not 
necessarily suspect, the Board may properly consider the 
personal interest a claimant has in his or her own case.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  Here, in the 
context of medical assessments for whether he would be 
admitted to drug rehabilitation, the veteran admitted that he 
had used cocaine intravenously for a specific period and that 
he had used heroin.  In counterpoint, during the November 
2003 examination, when the veteran was aware that a reference 
to intravenous drug use could potentially jeopardize his 
claim, the veteran denied those uses.  It strongly appears 
that the veteran has been tailoring his presentation to his 
benefit based upon the forum in which he finds himself.  In 
the context of the record as a whole, the veteran's recent 
denials of intravenous drug use lack credibility and 
probative value.

There is no competent medical evidence to the contrary.  
Indeed, there is nothing in the objective medical evidence of 
record which suggests that the veteran received rained blood 
products in 1979.  The veteran's contention amounts to rank 
speculation on his part.  To the extent that the veteran 
himself contends that the blood products he received in the 
1979 treatment were tainted with hepatitis C, it is well 
settled that lay persons, such as the veteran, without 
medical experience or training are incompetent to render a 
medical opinion in support of a medical nexus between a 
current disability and a previously occurring injury or 
disease.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the veteran's 
statements and testimony are of no probative value.

The veteran testified at the January 2008 hearing that when 
he was first diagnosed with hepatitis C in about 2001, a VA 
doctor suggested that the infection was caused by a blood 
transfusion.  The veteran's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence 
sufficient to support a finding of a medical nexus.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits]. 

Conclusion

Based on the record on appeal, and for reasons and bases 
expressed above, the Board finds that a preponderance of the 
competent medical and other evidence of record supports a 
conclusion that the veteran's currently diagnosed hepatitis C 
is not related to any treatment he received for his service-
connected duodenal ulcer disability.  The benefit sought on 
appeal is accordingly denied.

Additional comment

The Board observes that the veteran may also have a potential 
claim under 
38 U.S.C. § 1151 (West 2002), which essentially provides that 
a veteran is entitled to compensation for a disability caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA and that the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  

The veteran is essentially contending that he received a 
tainted blood product during VA treatment of his service-
connected disability that caused his hepatitis C condition; 
the contention implies that VA was negligent or that the 
hepatitis C infection was not reasonably foreseeable in March 
1979.  Such a claim appears to fit within the parameters of a 
claim under § 1151.

The Board notes that a claim under § 1151 is not simply a 
claim for service connection under a different theory, but is 
a separate and distinct claim involving different law and 
regulations.  The veteran has not raised such a claim, and 
the Board will not infer such a claim from the veteran's 
presentation.  If the veteran wishes to file a claim under 
38 U.S.C. § 1151, he may do so at the RO.      

The Board intimates no conclusion, legal or factual, with 
respect to and claim under 38 U.S.C. § 1151 which may be 
brought by the veteran.


ORDER

Entitlement to service connection for hepatitis C, claimed as 
secondary to treatment received for a service-connected 
duodenal ulcer, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


